Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 9, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The applicant claims “the alinger treatment plan” in the first line of the claim and the further goes into detail regarding the wear time being 10 continuous hours, however, it is noted that as claimed in the independent claim, the applicant claims the aligner treatment plan includes a first aligner treatment plan option and a second treatment plan option, the second option including wearing the aligners for less than 22 hours a day. Therefore, it is unclear what aligner treatment plan, the applicant is referencing with respect to the first line of the claim. It is further noted that claim 37 depends from 36, which depends from 35, which depends from 34 which depends from 33 which claim in combination the second treatment plan option which includes wearing the aligners for 10 continuous hours overnight, therefore, it is not clear what the applicant is claiming in claim 37. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-22, 24-26, 29 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2018/0028281) in view of Lai et al. (2006/0099544) in view of Kuo (2005/0003319) in view of Kuo et al. (2007/0141527) in view of Lowe et al. (10,111,729).
Li teaches with respect to claim 1, a method for orthodontic treatment comprising providing a first set of aligners 1 to a user after an aligner treatment plan is approved by an orthodontist (it is well known in the art that an orthodontist designs and prescribes the treatment plan), the first set of aligners comprising a first aligner, a second aligner and a third aligner, the first aligner, the second aligner, and the third aligner configured to move a tooth of the user (pars. 7-9,39-43, 47), wherein the first aligner, the second aligner, and the third aligner are created using the same type of polymeric material and a first single physical dental model (pars. 39-43, 47), wherein the first aligner, the second aligner, and the third aligner have the same shape from being created using the first single physical dental model (pars. 39-43, 47), wherein the first aligner has a first thickness that is the same across the entire first aligner, the second aligner has a second thickness that is the same across the entire second aligner, and the third aligner has a third thickness that is the same across the entire first aligner (pars. 41-43, 47), wherein the first thickness is different than the second thickness and the third thickness (pars. 41-43, 47).  Li teaches the invention as substantially claimed and discussed above, however, does not specifically teach the set of aligners are provided directly to the user without the first set of aligner’s first being provided to the approving orthodontist, wherein the first aligner, the second aligner, and the third aligner are provided directly to the user simultaneously and wherein the second thickness is the same as the third thickness and wherein the aligner treatment plan is generated to have a treatment duration that is determined based on a selection by the user from a first aligner treatment plan option comprising wearing the aligners of the first set of aligners 
Lai teaches a series of aligners wherein a second and third aligner are identical in geometry and stiffness (see par. 69). It is noted that as taught by Li the thickness and material of the aligners would be the same in order to be identical and replace the tray. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Li with the trays of Lai having the same geometry, thickness and material in order to achieve the desired movements of the teeth. In this case a movement is planned to take longer, and the appliance is known to lose its stiffness, the user is provided with a second identical aligner in order to replace the previous aligner after it has lost it stiffness in order to continue to effectively move the teeth to the desired position. Li/Lai teaches the invention as substantially claimed and discussed above, however, does not specifically teach the set of aligners are provided directly to the user without the first set of aligner’s first being provided to the approving orthodontist and wherein the first aligner, the second aligner, and the third aligner are provided directly to the user simultaneously and the aligner treatment plan is generated to have a treatment duration that is determined based on a selection by the user from a first aligner treatment plan option comprising wearing the aligners of the first set of aligners daily for approximately twenty two hours per day, and a second aligner treatment plan aligners of the first set of aligners daily for less than twenty-two hours per day.
Kuo ‘319 teaches the set of aligners are provided directly to the user without the first set of aligner’s first being provided to the approving orthodontist and wherein the 
Kuo ‘527 teaches the aligner treatment plan is generated to have a treatment duration that is determined based on a selection by the user from a first aligner treatment plan option comprising wearing the aligners of the first set of aligners daily for a first time period, and a second aligner treatment plan aligners of the first set of aligners daily for a second time period that is different from the first time period (see par. 274, which teaches treatment selection based on pre-defined goals including duration being an important criterion for specific users and the user selecting the treatment goal having the shortest treatment duration, such that other options, i.e. treatment goals/plans were provided). Li/Lai/Kuo’319/Kuo’527 teaches the invention as 
Lowe teaches a treatment plan in which the user is to wear the aligner for about 22 hours (see col. 3, ll. 21-31) and a treatment plan in which the user can wear the aligners for less than 22 hours (col. 3, ll. 49-67, col. 12, ll. 21-24). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the different treatments and different treatment lengths as taught by Li/Lai/Kuo’319/Kuo’527 to include different wear times, which is known to change the length of treatment as taught by Lowe in order to allow the user to select what is the best treatment option for them. Such as if a user has an event in which they want their treatment completed for, they could select the faster treatment plan including wearing the aligners for a longer period during the day and if a user wanted the convenience of only having to wear the aligners in the comfort of their own home, they could select the treatment plan including wearing the aligners for less time during the day. 
  With respect to claim 2, Li teaches the second thickness and the third thickness are thicker than the first thickness (pars. 46, such that the thicknesses are in the order you wear them, the third appliances taught by Li is the first appliance worn which has the thickness of 0.5 mm).
With respect to claim 3, Li teaches wherein the first aligner is provided to be worn by the user for a first period, the second aligner is provided to be worn by the user for a second period after the first period, and the third aligner is provided to be worn by the user for a third period after the second period (par. 47).
With respect to claim 4, Li teaches, the appliances are to be worn for the same amount of time (par. 47).  
With respect to claim 5, Li several embodiments in which the time period varies including a time period for about one week (see par. 45).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the time period for wearing the appliances of the embodiment of par. 47 to the time period of one week in order to achieve the desired results.  It is noted that depending on the amount of user, i.e. user compliance and how the individual teeth move due to the forces the time for wearing the different appliances may vary.  
With respect to claims 6-7, Li teaches the first thickness is between 0.4 mm and 0.625 mm and 0.5 and 0.625mm (par. 47, the first thickness being 0.5mm, such that the thickness is the order in which you wear the appliances and not the order in which they are made), the second thickness is between 0.5 and 2.5mm and 0.625 and 2.5mm, (par. 47, .75mm or 1mm).
With respect to claim 8, Li teaches wherein the second and third thickness is about 50% thickness than the first thickness (such that 50% more than .5 mm is .75 mm, see par. 47 and 112 above).
With respect to claim 9, Li teaches wherein the second thickness and the third thickness about twice as thick as the first thickness (such that .5mm doubled is 1mm, see par. 47).
With respect to claim 10, Li/Lai/Kuo’319/Kuo’527 teaches the invention as substantially claimed and discussed above, however, does not teach the selection of 
 Lowe a selection of a treatment plan wherein the aligners are provided to the user to be worn for ten hours per day (col. 3, ll. 49-67, col. 12, ll. 21-24). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the different treatments and different treatment lengths as taught by Li/Lai/Kuo’319/Kuo’527 to include different wear times, which is known to change the length of treatment as taught by Lowe in order to allow the user to select what is the best treatment option for them. Such as if a user has an event in which they want their treatment completed for, they could select the faster treatment plan including wearing the aligners for a longer period during the day and if a user wanted the convenience of only having to wear the aligners in the comfort of their own home, they could select the treatment plan including wearing the aligners for less time during the day. 
With respect to claim 11, Li teaches multiple sets of appliances of the set discussed above in detail with respect to claim 1 including providing a second set or aligners comprising, a fourth, fifth and sixth aligner for the series having the same structure as discussed above in detail with respect to claim 1 and having a different shape (see fig. 4, pars. 6, 16, 73, 94-95, 100).  Li does not specifically teach the second set of aligners are provided to the user at the same time as the first set of aligners.
Kou teaches providing the user with a series of appliances, specifically the entire series for treatment (par. 33, “appliance may be dispensed to the patient in its entirety, in groups or individually”) therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Li which teaches 
With respect to claim 12, see claims 1 and 3 above.
With respect to claim 13, see claim 2 above.
With respect to claim 15, see claim 4 above.
With respect to claim 16, see claim 5 above.
With respect to claims 17-18, see claims 6-7 above.
With respect to claim 19, see claim 8 above.
With respect to claim 20, see claim 10 above.
With respect to claim 21, see claim 11 above.
With respect to claim 22, Li/Lai/Kuo’319/Kuo’527/Lowe teaches the invention as substantially claimed and discussed above with respect to claims 1 and 11 regarding the different appliances having the same geometry, same elastic modulus and the thicknesses, providing a first set and a second set of aligners to the user and providing the different treatment plans with the different treatment times. Li further teaches the first set of aligners can consist of the first, second third and a fourth appliance in the set (par. 40, 99, 101) and the second thickness is thicker than the first thickness and the third thickness is thicker than the second thickness (par. 47, the order is of how the appliances are worn and not made), wherein the second set of aligners consist of a fifth, sixth, seven, and eight aligner having the same structure with respect to each other as discussed above in detail with respect to claim 11 and having a different shape than the 
Lai teaches a series of aligners wherein a third and fourth aligner are identical in geometry and stiffness (see par. 69). It is noted that as taught by Li the thickness and material of the aligners would be the same in order to be identical and replace the tray. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Li with the trays of Lai having the same geometry, thickness and material in order to achieve the desired movements of the teeth. In this case a movement is planned to take longer, and the appliance is known to lose its stiffness, the user is provided with a second identical aligner in order to replace the previous aligner after it has lost it stiffness in order to continue to effectively move the teeth to the desired position. 
With respect to claim 24, Li teaches the forth and third thicknesses are about 50% thicker than the first thickness (such that 50% more than .5 mm is .75 mm, see par. 47 and 112 above).
With respect to claim 25, Li teaches wherein the first aligner is provided to be worn for a first period, the second aligner is provided to be worn for a second period after the first period, the third linger is provided to be worn for a third period after the second period and the fourth aligner is provided to be worn for a fourth period after the third period (par. 99).
With respect to claim 26, Li teaches wherein the first, second, third and fourth period are substantially the same (par. 99).
With respect to claim 29, Li/Lai/Kuo’319/Kuo’527 teaches the invention as substantially claimed and discussed above, however, does not teach the selection of the second alinger treatment plan wherein the aligners are provided to be worn by the user for ten hours per day.
 Lowe a selection of a treatment plan wherein the aligners are provided to the user to be worn for ten hours per day (col. 3, ll. 49-67, col. 12, ll. 21-24). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the different treatments and different treatment lengths as taught by Li/Lai/Kuo’319/Kuo’527 to include different wear times, which is known to change the length of treatment as taught by Lowe in order to allow the user to select what is the best treatment option for them. Such as if a user has an event in which they want their treatment completed for, they could select the faster treatment plan including wearing the aligners for a longer period during the day and if a user wanted the convenience of only having to wear the aligners in the comfort of their own home, they could select the treatment plan including wearing the aligners for less time during the day. 
With respect to claims 33-37, Li/Lai/Kuo’319/Kuo’527 teaches the invention as substantially claimed and discussed above, however, does not teach the first aligner treatment plan option comprise wearing the aligners of the first set of aligners daily for approximately twenty two non-continuous hours per day, the second aligner treatment plan option comprises wearing the aligners of the first set of aligners daily for less than twenty two continuous hours per day, wherein the second aligner treatment plan option 
Lowe teaches with respect to claim 33, the first aligner treatment plan option comprise wearing the aligners of the first set of aligners daily for approximately twenty two non-continuous hours per day (col. 3, ll. 21-24, such as they are to be removed for eating and brushing teeth), with respect to claim 34, the second aligner treatment plan option comprises wearing the aligners of the first set of aligners daily for less than twenty two continuous hours per day (col. 3, ll. 49-56, col. 12, ll. 18-24, such as they are worn at night while the user is sleeping and therefore, are worn for less than 22 continuous hours), with respect to claim 35, wherein the second aligner treatment plan option comprises wearing the aligners of the first set of aligners daily for ten continuous hours per day (col. 3, ll. 49-56, col. 12, ll. 18-24, specifically 8-12), with respect to claim 36, wherein the second aligner treatment plan option comprises wearing the aligner of the first set of aligners during a night time period including when the user sleeps (col. 3, ll. 49-56, col. 12, ll. 18-24), and with respect to claim 37, wherein the aligner treatment plan comprises wearing the aligners of the first set of aligners daily for ten continuous hours per day during a night time period including when the user sleeps based on the . 

Claims 27-28, 31-32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2018/0028281) in view of Lai et al. (2006/0099544) in view of Kuo (2005/0003319) in view of Kuo et al. (2007/0141527) in view of Lowe et al. (10,111,729) as applied to claims 20 and 25 above, and further in view of Soo (2009/0087808).
With respect to claims 27-28 and 38, Li/Lai/Kuo319/Kuo527/Lowe teaches the invention as substantially claimed and discussed above, however, does not specifically teach the first period and the second period are equivalent and the third period and the fourth period are equivalent, the first and the second period being different than the third period and the fourth period and the third period and the fourth period are at least twice as long as the first period and the second period, however, as discussed above in detail, the appliances are configured to be worn by the user for any period of time, such that the structure functions as claimed. It is noted that the applicant has not claimed the method of the user wearing the appliances for the time periods as claimed, therefore Li teaches the claimed limitations since the appliances are configured to be worn as claimed.
Soo teaches the time periods for wearing the appliances may be the same or different such that the users response may be taken into account (par. 75) and replacing an appliance with the next in the series earlier than planned (par. 74), therefore, it would have been obvious to one having ordinary skill in the art before the 
With respect to claims 31-32, Lu teaches three different thickness of the three aligners including the first and fifth thickness being 0.5mm, the second and sixth and fourth and eighth thickness being 0.75mm and third and seventh thickness being 1.0mm.  It is noted that as discussed above in detail Li/Lai teaches each series can include 4 appliances and two of the appliances in the series can include the same thickness (see above detailed discussion).  Li teaches the invention as substantially claimed and discussed above, however, does not specifically teach the specific claimed thicknesses for each aligner within the series.
   Soo teaches individual aligners can be varied with respect to each other by changing the thickness of the aligners (see par. 42) and that appliances can have a thickness ranging from 0.01-2.0 mm (par. 46) and that the appliances within the series can different from the prior appliance thickness in the range from 0.1 to 2mm.  It is noted that all of the claimed ranges (0.5mm, 0.625mm, and .75mm) are within the ranges taught by Soo. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Li/Lai/Kuo319/Kuo527/Lowe with the range of thicknesses for the entire series of appliances and the range of thicknesses between each appliance within the series as taught by Soo in order to achieve the desired speed of treatment and outcome.  


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach the new limitations of providing treatment plan options to the user, hwoever, the prior art of Kuo and Lowe have been provided to teach the limitations, therefore, the applicant’s arguments are moot.

         
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/30/2021